Case 3:18-cv-01929-VLB Document 38-7 Filed 09/16/19 Page 1 of 2




                  EXHIBIT E
     Case 3:18-cv-01929-VLB Document 38-7 Filed 09/16/19 Page 2 of 2



                 STATE OF CONNECTICUT
                     DEPARTMENT OF CORRECTION
                  MacDougall- Walker Correctional Institution
                            1153 EAST STREET SOUTH
                          SUFFIELD, CONNECTICUT 06080


To: Warden Mulligan

From: Ralph Rossi CFSS2

Date: September 13th, 2017

Subject: This letter pertains to inmate Mendez, Kezlyn #329751


       On 7/30/2017 at approximately 10:30 am I, CFSS2 Rossi, went into L-2
housing unit to speak with inmate Carrasquillo, Pedro #312515 in L2-85 cell
pertaining to the disciplinary report he had been issued by CFSS2 Johnson. in the
process of trying to communicate with inmate Carrasquillo, Inmate Mendez can be
seen physically trying to intimidate me, CFSS2 Rossi, by attempting to walk behind
me several times during my conversation with inmate Carrrasquillo. At each point of
his attempts to walk behind me, I turned to face inmate Mendez to prevent myself
from being potentially attacked or in a hazardous situation. When I finally addressed
inmate Mendez, Kezlyn #329751 he asked about no longer being an inmate worker in
the Macdougall kitchen. During the conversation with inmate Mendez #329751, he
specifically stated, "I do not back down from anyone and I am getting my job back!
When I get my job back, we are going to have problems in that kitchen. At which
point, I, CFSS2 Rossi, said, "Okay", and proceeded to exit the housing unit.




                                  An Equal Opportunity Employer
                                        Revised 7/27/2007
                                               SN
